Holmes, J.
Both parties agree that the tribunal to which the first application was duly made acquired exclusive jurisdiction. Miller v. County Commissioners, 119 Mass. 485. The petition to the Superior Court was filed at ten minutes after eleven in the forenoon of June 4, 1883. The petition to the county commissioners was indorsed by the clerk as filed at twenty minutes after eleven on the same day, or ten minutes later. But the extended record sets forth that it “ was presented to the chairman of the county commissioners in the presence of the full board, at an adjournment of the March term,” at forty-five minutes after ten, with the request that it be filed. The words quoted import a public presentation to the board while in session. The presentation of the petition to the board to whom it was addressed was an application to them for what the petition asked, and the request that the document be filed did not cut down the effect of presenting it. Delay on the part of the board or the clerk in making the proper entries, or an erroneous indorsement by the clerk, cannot affect the petitioner’s rights, as the record discloses the truth. The ruling of the Superior Court was correct.

Petition pending in the Superior Court dismissed.